Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 1 of 21 PageID 208

Date

January
January
January
January

January

January
January
January
January
January

January

January
January
January

January
January
January
January
January
January
January

January
January
January
January
January

January
January
January

January
January

Trip Number

23205189t
23205189r
231455992
23145599R

23367626T

23367626R
23145609T
231456091
23145761T
231457611

233191631

233191632
231457612
23145761R

233191651

233191652

233191671

233191672

231420021

231420022

23142002R

23142002T
233769551
233769552
23376955R
233/76955T

23145168T

231451681

231451682

23145168R

Member Name
MISHLER, DON
MISHLER, DON
LADD, AALIYAH
LADD, AALIYAH
NAVARRO GREGURI,
JOVANNI
NAVARRO GREGORI,
JOVANNI
LADD, AALIYAH
LADD, AALIYAH
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
GONZALEZ CARRIL,
ZEIJEN
GONZALEZ CARRIL,
ZEIJEN
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
GONZALEZ CARRIL,
ZEIJEN

GONZALEZ CARRIL,
ZEIJEN
GONZALEZ CARRIL,
ZEIJEN

GONZALEZ CARRIL,
ZEIJEN
WHITAKER RUSSEL,
EDDIE

WHITAKER RUSSEL,
EDDIE

WHITAKER RUSSEL,
EDDIE

WHITAKER RUSSEL,
EDDIE

JAVON ROSS
JAVON ROSS
JAVON ROSS

JAVON ROSS

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

MAXWELL

RATE
$12.50
$12.50
$34.10
$34.10

$58.15

$58.15
$34.10
$34.10
$24.50
$24.50

$24.50

$27.50
$27.50
$27.50

$27.50

$27.50

$27.50

$27.50

$18.50

$18.50

$18.50

$18.50
$18.50
$18.50
$18.50
$18.50

$23.00

$23.00

$23.00

$23.00
$23.00

+ + + + +

+ + + + +

+ + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 2 of 21 PagelID 209

January
January
January
January
January
January
January
January
January
January
January
January
January

January
January
January

January
January

January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

233758421
233758422
23102302T
231023021
231023022
23102302R
234866221
234866222
23375842R
23375842T
23486622R
23486622T
23141790T

23145168T

231451681

231451682

23145168R
23203522

23369086T

23369086R

23367631T

23367631R
23365299T
23365299R
23459239T
234592391
234592392
23459239R
23378789T
233787891
233787892
23378789R
23379885T
233798851
233798852
23379885R
23366733T
23366733R
233768891

LEE, DARYL
LEE, DARYL
JOHNSON, JUDAH
JOHNSON, JUDAH
JOHNSON, JUDAH
JOHNSON, JUDAH
DIXON DEANI
DIXON DEANI
LEE, DARYL
LEE, DARYL
DIXON DEANI
DIXON DEANI

MOBILIA, LUNA
HUMIS 1 ON JAMES,
YARIELLE
HUMIS1ON JAMES,
YARIELLE
HUMIS 1 ON JAMES,
YARIELLE
HUMIS1ON JAMES,
YARIELLE
Coriawntae Mckenzie
PACHECO SAN IANA,
JENNIFER
PACHECO SAN IANA,
JENNIFER
NAVARRO GREGORI,
JOVANNI
NAVARRO GREGURI,
JOVANNI

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

JOHNSON, JUDAH
JOHNSON, JUDAH
JOHNSON, JUDAH
JOHNSON, JUDAH
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
MOHR, TIFFANY
MOHR, TIFFANY
JAVON ROSS

$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$25.00
$25.00
$23.00
$23.00
$25.00
$25.00
$18.50

$23.00

$23.00

$23.00

$23.00
$20.50

$47.00
$47.00
$58.15

$58.15
$53.00
$53.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$20.00
$20.00
$18.50

+ + + + t+ + + + ttt + t+

+ + + + + + + + + + + + + t+ + + + t+
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 3 of 21 PagelD 210

January
January
January
January
January
January
January
January
January
January
January

January
January
January

January
January
January
January
January

January
January
January
January
January
January
January
January
January
January
January

January
January
January

233768892
23376889R
23376889T
23397073R
23397073T
23141994T
231419941
231419942
23141994R
23141800T
23141800R

23145176T

231451761

231451762

23145176R
23383711T
233837111
233837112
23383711R

23364705T

23364705R

23364713T

23364713R

23364729T

23364729R

23364714T

23364714R

23364724T

23364724R

23369231T

23369231R
23369578t
23369578r

JAVON ROSS
JAVON ROSS
JAVON ROSS

JUANITA PATTERSON
JUANITA PATTERSON

PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
MOBILIA, LUNA
MOBILIA, LUNA

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE
HUMIS!ON JAMES,
YARIELLE
HUMIS!ION JAMES,
YARIELLE
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA

SHEPPARD, JACEIA
PEDRO GARCIA
CISNEROS

PEDRO GARCIA
CISNEROS
PEDRO GARCIA
CISNEROS

PEDRO GARCIA
CISNEROS
PEDRO GARCIA
CISNEROS

PEDRO GARCIA
CISNEROS
PEDRO GARCIA
CISNEROS

PEDRO GARCIA
CISNEROS
PEDRO GARCIA
CISNEROS

PEDRO GARCIA
CISNEROS
HELMER RAMIREZ
BAMACA
HELMER RAMIREZ
BAMACA

ABIGAIL BROWN
ABIGAIL BROWN

$18.50
$18.50
$18.50
$50.00
$50.00
$23.00
$23.00
$23.00
$23.00
$18.50
$18.50

$23.00

$23.00

$23.00

$23.00
$24.85
$24.85
$24.85
$24.85

$20.00

$20.00

$20.00

$20.00

$20.00

$20.00

$20.00

$20.00

$20.00

$20.00

$23.00

$23.00
$20.00
$20.00

+ + + + + +

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 4 of 21 PageID 211

January
January
January
January
January

January
January
January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

23145523t
231455231
231455232
23145523r
24949073t

23369245T

23369245R

23369093T

23369093R

23367635T

23367635R
23369310T
23365310R
23459267T
234592671
231455331
231455332
23145533R
23145533T
23406020R
23406020T
23406678R
23406678T
231457641
23145/764T
23142012T
231420121
231420122
23142012R
23141807R
233837192
23383719R
23366744T
23366744R
23145211
23145211
23203528T
23459274
234592741
234592742

braga daniel
braga daniel
braga daniel
braga daniel

santana jennifer pacheco
HELMER RAMIREZ
BAMACA
HELMER RAMIREZ
BAMACA
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER
NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
JOHNSON, JUDAH
JOHNSON, JUDAH
BRAGA, DANIEL
BRAGA, DANIEL
BRAGA, DANIEL
BRAGA, DANIEL
JOHNSON, NASSIR
JOHNSON, NASSIR
PAYNE, JACOB
PAYNE, JACOB
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
MOBILIA, LUNA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
MOHR, TIFFANY
MOHR, TIFFANY
JESUS WRIGHT
JESUS WRIGHT
Coriawntae Mckenzie
JOHNSON, JUDAH
JOHNSON, JUDAH
JOHNSON, JUDAH

$23.00
$23.00
$23.00
$23.00
$47.00

$23.00

$23.00

$47.00

$47.00

$58.15

$58.15
$53.00
$53.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$18.50
$18.50
$18.90
$18.90
$27.50
$27.50
$23.00
$23.00
$23.00
$23.00
$18.50
$24.85
$24.85
$20.00
$20.00
$23.00
$23.00
$20.50
$23.00
$23.00
$23.00

+ + + + +

+ + + + t+ + + + t+ + + + t+ + + +t + ttt ttt ttt te + t
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 5 of 21 PageID 212

January
January
January
January

January
January
January
January
January
January
January

January
January
January

January
January
January
January
January

January

January
January
January
January
January
January
January

January
January
January

January
January
January
January

23459274r

23367640T

23367640R

23365844T

23365844R
23369325T
23365325R
23142032T
231420321
231420322
23142032R

23145216T

231452161

231452162

23145216R
23383738T
233837381
233837382
23383738R

23369259T

23369259R
2358291 4t
23582914r
23145656
231456561
231456562
23145656r

23369274T

23369274R

233367653T

23367653R
23365341T
233653411
233653412

JOHNSON, JUDAH
NAVARRO GREGORI,
JOVANNI
NAVARRO GREGORI,
JOVANNI
JERONIMO PABLO,
ALFONSO

JERONIMO PABLO,
ALFONSO

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA

SHEPPARD, JACEIA
HELMER RAMIREZ
BAMACA
HELMER RAMIREZ
BAMACA

MAQUIN YULEIMY
MAQUIN YULEIMY
LADD AALIYAH
LADD AALIYAH
LADD AALIYAH
LADD AALIYAH
HELMER RAMIREZ
BAMACA

HELMER RAMIREZ
BAMACA
NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

$23.00

$58.15

$58.15

$58.15

$58.15
$53.00
$53.00
$23.00
$23.00
$23.00
$23.00

$23.00

$23.00

$23.00

$23.00
$24.85
$24.85
$24.85
$24.85

$23.00

$23.00
$18.50
$18.50
$34.10
$34.10
$34.10
$34.10

$23.00

$23.00

$58.15

$58.15
$53.00
$53.00
$53.00

+ + + + + + +

+ + + + + +

+ + + + + + +

+ + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 6 of 21 PagelID 213

January
January
January
January
January

January

January
January
January
January
January
January
January
January
January

January

January
January

January
January
January
January
January

January
January
January

January
January
January

January
January
January
January
January

23365341R
233833231
233833232
23383323R
23383323T

23369108t

233691 08r
23342919R
23342919T
23142050T
231420501
231420502
23142050R
233667 76T
23366776R

231452612

23145216R
23369593r

23369261T

23369261R

23369113T

23369113R

23365348T

23365348R
23366787R
23363578R

23369289T

23369289R

23367663t

23367663r
233759332
23375933R
23375933T
233759331

GOODNIGHT, JOCELYN

PARZ, MARAH
PARZ, MARAH
PARZ, MARAH

PARZ, MARAH
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER

CANDICE MALIK
CANDICE MALIK
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
MOHR, TIFFANY

MOHR, TIFFANY
HUMIS!ON JAMES,
YARIELLE
HUMIS!ION JAMES,
YARIELLE
ABIGAIL BROWN
HELMER RAMIREZ
BAMACA
HELMER RAMIREZ
BAMACA

PACHECO SAN IANA,
JENNIFER
PACHECO SAN IANA,
JENNIFER

NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

MOHR, TIFFANY

GARCIA, GISSETTE

RAMIREZ BAMACA,
HELMER

RAMIREZ BAMACA,
HELMER

NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

LEE, DARYL
LEE, DARYL
LEE, DARYL
LEE, DARYL

$53.00
$23.00
$23.00
$23.00
$23.00

$47.00

$47.00
$25.00
$25.00
$23.00
$23.00
$23.00
$23.00
$20.00
$20.00

$23.00

$23.00
$20.00

$23.00
$23.00
$47.00
$47.00
$58.15

$58.15
$20.00
$18.50

$23.00
$23.00
$58.15

$58.15
$23.00
$23.00
$23.00
$23.00

+ + + + +

+ + + + + +

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 7 of 21 PagelD 214

January
January
January
January
January
January
January
January
January
January

January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

January

January

233769591
233769592
23376959R
23376959T
23325426R
23325426T
23406725R
23406725T
23430307R
23430307T

23145292T

231452921

231452922

23145292R
23383782T
233837821
233837822
23383782R
23291897t
23291897r
23280232
23290807
23301935
23325381
23388025
23415429
23431414
23469721
23486961
23498686
23254319R
23254319T
23363525T
23141792T
231417921
231417922
23141792R

23369087T

23369087R

JAVON ROSS
JAVON ROSS
JAVON ROSS
JAVON ROSS
MERRILL, SAMANTHA
MERRILL, SAMANTHA
PAYNE, JACOB
PAYNE, JACOB
THOMAS, DAVID

THOMAS, DAVID
HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
RICHARD HILLMAN
RICHARD HILLMAN
MISHLER, DON
JENNIFER FAY
CRYSTAL CURTIN
MERRILL, SAMANTHA
ADELMO GAMES
TIFFANY ESTEP
GINA DOSTER
STEWART, BETH
ROSALIS CHARON
CARMELO RIVIERA
RAMONITA CRUZ
RAMONITA CRUZ
GARCIA, GISSETTE
MOBILIA, LUNA
MOBILIA, LUNA
MOBILIA, LUNA

MOBILIA, LUNA
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER

$18.50
$18.50
$18.50
$18.50
$25.00
$25.00
$18.90
$18.90
$14.10
$14.10

$23.00

$23.00

$23.00

$23.00
$24.85
$24.85
$24.85
$24.85
$30.10
$30.10
$23.70
$25.00
$37.00
$25.00
$46.00
$28.00
$58.00
$25.00
$25.00
$46.00
$18.50
$18.50
$18.50
$18.50
$18.50
$18.50
$18.50

$47.00

$47.00

+ + + + + + + + + +

+ + + + + + +

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 8 of 21 PageID 215

January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

January

January
January
January
January
January
January
January
January
January

January
January
January
January

January

23367632T

23367632R
23365302T
23365302R
23423767
23481626
23510632
231418012
23141801R
231419972
23141997R
233787901
233787902
23378790R
23378790T
233827272
23382727R
233832861
233832862
23383286R
23383286T
23366735T
23366735R

23364706T

23364706R
23369579T
233695791
233695792
23369579R
23365302T
233653021
233653022
23365302R

23367632T

23367632R

23365841T

233658411

233658412

NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
JULIANA RETACCO
GLENDOLYN QUASHIE
PRITCHETT, SYRA
MOBILIA, LUNA
MOBILIA, LUNA
PRITCHETT, SYRA
PRITCHETT, SYRA
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
MOHR, TIFFANY
MOHR, TIFFANY
GARCIA CISNEROS,
PEDRO
GARCIA CISNEROS,
PEDRO
BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

GOODNIGHT, JOCELYN
NAVARRO GREGORI,
JOVANNI
NAVARRO GREGORI,
JOVANNI
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO

JERONIMO PABLO,
ALFONSO

$58.15

$58.15
$53.00
$53.00
$25.00
$274.00
$25.00
$18.50
$18.50
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$12.50
$12.50
$23.00
$23.00
$23.00
$23.00
$20.00
$20.00

$25.00

$20.00
$20.00
$20.00
$20.00
$20.00
$53.00
$53.00
$53.00
$53.00

$58.15

$58.15

$58.15

$58.15

$58.15

+ + + + t+ + + + + + + + + + + +

+

+ + + + t+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 9 of 21 PagelD 216

January
January

January
January
January

January
January
January

January
January
January
January
January

January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

23365841R

23369234T

23369234R
23141997T
231419971

23145177T

231451771

231451772

23145177R
233837132
23383713R
23145198t
231451981

23367636T

23367636R

23369095T

23369095R
23369248T
23369248R
23145543T
231455431
231455432
23366750T
23366750R
2336531 2t
233653121
233653122
23365312r
23499598
23479325T
23479325R
23145615T
231456151
23145543R
23142015T
231420151
231420152

JERONIMO PABLO,
ALFONSO

RAMIREZ BAMACA,
HELMER

RAMIREZ BAMACA,
HELMER

PRITCHETT, SYRA

PRITCHETT, SYRA
HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!1ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
JESUS WRIGHT

JESUS WRIGHT
NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
BRAGA, DANIEL
BRAGA, DANIEL
BRAGA, DANIEL
MOHR, TIFFANY
MOHR, TIFFANY
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
JACKELINE BAEZ
PRUITT, TRACY
PRUITT, TRACY
LADD, AALIYAH
LADD, AALIYAH
BRAGA, DANIEL
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA

$58.15

$23.00

$23.00
$23.00
$23.00

$23.00

$23.00

$23.00

$23.00
$24.85
$24.85
$23.00
$23.00

$58.15
$58.15
$47.00

$47.00
$53.00
$53.00
$23.00
$23.00
$23.00
$20.00
$20.00
$53.00
$53.00
$53.00
$53.00
$37.50
$41.30
$41.30
$34.10
$34.10
$23.00
$23.00
$23.00
$23.00

+ + + + +

+ + + + + + + + + + + +

+ + + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20

January
January
January

January
January
January

January
January
January
January
January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

January
January

23142015R
23141808T
231418081

23145197T

231451971

231451972

23145197R
23383721T
233837211
233837212
23383721R
2358291 3t
2358291 3r

23365847T

233658471

233658472

23365847R

23365849T

23365849R

23365842T

23365842R

23621307T

236213071

236213072

23621307R

23369104T

23369104R

23367643T

23367643R
23365330T

PRITCHETT, SYRA
MOBILIA, LUNA
MOBILIA, LUNA

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
yuleimy maquin
yuleimy maquin
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO
JERONIMO PABLO,
ALFONSO

PACHECO SAN IANA,

JENNIFER

PACHECO SAN IANA,

JENNIFER

NAVARRO GREGORI,

JOVANNI

NAVARRO GREGORI,

JOVANNI

GOODNIGHT, JOCELYN

Page 10 of 21 PagelID 217

$23.00
$18.50
$18.50

$23.00

$23.00

$23.00

$23.00
$24.85
$24.85
$24.85
$24.85
$18.50
$18.50

$58.15

$58.15

$58.15

$58.15

$58.15

$58.15

$58.15

$58.15

$58.15

$58.15

$58.15

$58.15

$47.00

$47.00

$58.15

$58.15
$53.00

+ + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 11 of 21 PagelID 218

January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

January
January
January

January
January
January
January
January

January

January
January
January
January
January

23365330R
23366766T
23366766R

23527205
231455581
233827692
23382769R
23145558T
23404859T
23406034R
23406034T
23406698T
23486522R
23486522T
231455582
23406698R
23145558R
23142034T
231420341
231420342
23142034R
23141838T
231418381
231418382
23141838R

23145219T

231452191

231452192

23145219R
23383749T
233837491
233837492
23383749R

23364730T

23364730R
23369594T
23369594R
231457891
23145789T

GOODNIGHT, JOCELYN

MOHR, TIFFANY
MOHR, TIFFANY

HUMBER! O RECKEWEG-

BALCAZ
BRAGA, DANIEL
PEOPLES, JALIYAH
PEOPLES, JALIYAH
BRAGA, DANIEL
JAYDEN PETTIFER
JOHNSON, NASSIR
JOHNSON, NASSIR
PAYNE, JACOB
HILSON, CMORI
HILSON, CMORI
BRAGA, DANIEL
PAYNE, JACOB
BRAGA, DANIEL
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
MOBILIA, LUNA
MOBILIA, LUNA
MOBILIA, LUNA

MOBILIA, LUNA
HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
GARCIA CISNEROS,
PEDRO
GARCIA CISNEROS,
PEDRO
BROWN, ABIGAIL
BROWN, ABIGAIL

FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE

$53.00
$20.00
$20.00

$34.00
$23.00
$12.50
$12.50
$23.00
$23.00
$18.50
$18.50
$23.00
$14.10
$14.10
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$18.50
$18.50
$18.50
$18.50

$23.00

$23.00

$23.00

$23.00
$24.85
$24.85
$24.85
$24.85

$20.00

$20.00
$20.00
$20.00
$27.50
$27.50

+ + + + + + + + + t+ + + + + t+ + + + t+ ++ + ttt tt ot

+

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 12 of 21 PagelD 219

January
January
January
January
January
January
January
January
January
January
January

January
January
January

January
January
January
January
January

January
January
January

January
January
January
January
January
January
January
January
January
January

January
January
January

January

2336959 1t
233695911
233695912
2336959 1r
2340604 7t
23406047r
23142052T
231420521
231420522
23142052R
23141853T

23145267T

231452671

231452672

23145267R
23383771T
233837711
233837712
23383771R

23369109T

23369109R

23367656T

23367656R
23365342T
23365342R
23353914
23388055
23142052T
231420521
231420522
23142052R
23141853R

23145267T

231452671

231452672

23145267R

BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
NASSIR JOHNSON
NASSIR JOHNSON
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA

MOBILIA, LUNA
HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
PACHECO SAN IANA,
JENNIFER
PACHEUDO SAN IANA,
JENNIFER
NAVARRO GREGORI,
JOVANNI
NAVARRO GREGORI,
JOVANNI

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

ELIJAH CARDONA
ADELMO GAMES

PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA

MOBILIA, LUNA
HUMIS!ION JAMES,
YARIELLE
HUMIS!ON JAMES,
YARIELLE
HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

$20.00
$20.00
$20.00
$20.00
$18.50
$18.50
$23.00
$23.00
$23.00
$23.00
$18.50

$23.00

$23.00

$23.00

$23.00
$24.85
$24.85
$24.85
$24.85

$47.00

$47.00

$58.15

$58.15
$53.00
$53.00
$25.00
$46.00
$23.00
$23.00
$23.00
$23.00
$18.50

$23.00
$23.00
$23.00

$23.00

+ + + + t+ + + + + + +

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20

January
January
January
January
January
January
January

January

January
January
January
January
January
January
January

January
January
January
January
January
January
January
January
January

January
January
January
January

January

January
January
January
January
January

23383771T
233837711
233837712
23383771R
23363550R
23366763T
23366763R

23364721T

23364721R
23369590T
23369590R
235824 15t
23582415r
23366 789t
23366789t

23369291T

23369291R

23383789T

233837891

233837892

23383789R

23369114T

23369114R

23367666T

23367666R
23363564R
23366779T
23366779R

23369279T

23369279R
23369594 1
233695942
23406731R
23406731T

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
GARCIA, GISSETTE
MOHR, TIFFANY
MOHR, TIFFANY
GARCIA CISNEROS,
PEDRO
GARCIA CISNEROS,
PEDRO
BROWN, ABIGAIL
BROWN, ABIGAIL
yuleimy maquin
yuleimy maquin
mohr tiffany
mohr tiffany
HELMER RAMIREZ
BAMACA

HELMER RAMIREZ
BAMACA

HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER
NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

GARCIA, GISSETTE
MOHR, TIFFANY

MOHR, TIFFANY

RAMIREZ BAMACA,
HELMER

RAMIREZ BAMACA,
HELMER

BROWN, ABIGAIL
BROWN, ABIGAIL
PAYNE, JACOB
PAYNE, JACOB

Page 13 of 21 PagelD 220

$24.85
$24.85
$24.85
$24.85
$17.30
$20.00
$20.00

$20.00

$20.00
$20.00
$20.00
$18.50
$18.50
$20.00
$20.00

$23.00

$23.00

$23.00

$23.00

$23.00

$23.00

$47.00

$47.00

$58.15

$58.15
$17.30
$20.00
$20.00

$23.00

$23.00
$20.00
$20.00
$23.00
$23.00

+ + + + + + +

+ + + + +

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 14 of 21 PagelID 221

January
January
January
January

January
January
January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January

January
January

January
January
January

January
January
January

January
January
January
January
January

2336535 1t
23365351 1
233653512
2336535 1r

23369083T

23369083R

23367629T

23367629R

23365839T

23365839R
23365295T
23365295R
233827171
233827172
23382717R
23525941R
23376887T
233768871
233768872
23376887R
23406357T
23419175R

235503161

23550316T

23550316R
23366730T
23366730R

23364702T

23364702R

23369226T

23369226R
23369576t
233695761
233695762
23369576r

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

GOODNIGHT, JOCELYN

PACHECO SAN IANA,
JENNIFER
PACHECO SAN IANA,
JENNIFER

NAVARRO GREGORI,
JOVANNI
NAVARRO GREGORI,
JOVANNI

JERONIMO PABLO,
ALFONSO

JERONIMO PABLO,
ALFONSO

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
ROY HERMAN
JAVON ROSS
JAVON ROSS
JAVON ROSS
JAVON ROSS
KASTRATI, BORA

VASQUEZ, DIANNA
HUMIS!ION JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMISION JAMES,
YARIELLE
MOHR, TIFFANY
MOHR, TIFFANY
GARCIA CISNEROS,
PEDRO
GARCIA CISNEROS,
PEDRO

RAMIREZ BAMACA,
HELMER

RAMIREZ BAMACA,
HELMER

BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL

$53.00
$53.00
$53.00
$53.00

$47.00
$47.00
$58.15
$58.15
$58.15

$58.15
$53.00
$53.00
$23.00
$23.00
$23.00
$44.50
$74.00
$74.00
$74.00
$74.00
$18.50
$17.30

$23.00

$23.00

$23.00
$20.00
$20.00

$20.00
$20.00
$23.00

$23.00
$20.00
$20.00
$20.00
$20.00

+ + + + + + + + + + + + +

+ + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 15 of 21 PagelD 222

January
January
January
January
January
January
January

January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

January
January
January

January
January
January

23569727T
23569162T
235691621
235691622
23569162R
23568994T
23568994R

23369088T

23369088R

23367633T

23367633R
23365304T
23365304R
234592652
23459265R
23576027T
235760271
23459265T
234592651
23366736T
23366736R
233837142
23569168T
235691681
235691682
23569168R
23569000R
23569000t
235690001
23383724T
233837241
233837242
23383724R

23369096T

23369096R

23367637T

23367637R
23366754T
23366754R

DUZINKEWYCZ, AVAIAH

PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
MOBILIA, LUNA

MOBILIA, LUNA
PACHECO SAN IANA,
JENNIFER
PACHECO SAN IANA,
JENNIFER
NAVARRO GREGORI,
JOVANNI
NAVARRO GREGORI,
JOVANNI

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN

JOHNSON, JUDAH
JOHNSON, JUDAH
LADD, AALIYAH
LADD, AALIYAH
JOHNSON, JUDAH
JOHNSON, JUDAH
MOHR, TIFFANY
MOHR, TIFFANY
SHEPPARD, JACEIA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
MOBILIA, LUNA
MOBILIA, LUNA
MOBILIA, LUNA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA

SHEPPARD, JACEIA
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER
NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

MOHR, TIFFANY
MOHR, TIFFANY

$23.00
$23.00
$23.00
$23.00
$23.00
$18.50
$18.50

$47.00

$47.00

$58.15

$58.15
$53.00
$53.00
$23.00
$23.00
$34.10
$34.10
$23.00
$23.00
$20.00
$20.00
$24.85
$23.00
$23.00
$23.00
$23.00
$18.50
$18.50
$18.50
$24.85
$24.85
$24.85
$24.85

$47.00

$47.00

$58.15

$58.15
$20.00
$20.00

+ + + + + + +

+ + + + t+ + + + + + +

+ + + + t+ + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 16 of 21 PagelID 223

January
January
January
January
January
January
January

January

January
January
January
January
January
January
January
January

January

January
January
January
January
January
January
January
January
January
January
January

January
January
January
January
January

January
January
January

January

23397787

23498768

23535297
233769031
233769032
23376903R
23376903T

23364716T

23364716R
233833011
233833012
23383301R
23383301T
23363544R
235/76035T
235760351

23364716T

23364716R
23366754T
23366754R
23569006t
23569006r
23365335t
233653352
23365335r
23569130
235691301
23569752T

233691 06T

23369106R

23367647T

23367647R

23365848T

23365848R
23369592T
23369592R

23369266t

ANA FERNANDEZ
JAYLA MARTINEZ
JANET FERNANDEZ
JAVON ROSS
JAVON ROSS
JAVON ROSS
JAVON ROSS
GARCIA CISNEROS,
PEDRO
GARCIA CISNEROS,
PEDRO
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
GARCIA, GISSETTE
LADD, AALIYAH
LADD, AALIYAH
GARCIA CISNEROS,
PEDRO
GARCIA CISNEROS,
PEDRO
MOHR, TIFFANY
MOHR, TIFFANY
Luna Mobila
Luna Mobila
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
JESUS WRIGHT
JESUS WRIGHT
DUZINKEWYCZ, AVAIAH

PACHECO SAN IANA,
JENNIFER
PACHECO SAN IANA,
JENNIFER

NAVARRO GREGORI,
JOVANNI
NAVARRO GREGORI,
JOVANNI

JERONIMO PABLO,
ALFONSO

JERONIMO PABLO,
ALFONSO

BROWN, ABIGAIL

BROWN, ABIGAIL

RAMIREZ BAMACA,
HELMER

$64.50

$127.00

$46.00
$74.00
$74.00
$74.00
$74.00

$20.00

$20.00
$23.00
$23.00
$23.00
$23.00
$17.30
$34.10
$34.10

$20.00

$20.00
$20.00
$20.00
$18.50
$18.50
$53.00
$53.00
$53.00
$23.00
$23.00
$23.00

$47.00
$47.00
$58.15
$58.15
$58.15

$58.15
$20.00
$20.00

$23.00

+ + + +

+ + + + + + + + +

+

+ + + + + + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20

January
January
January

January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

January

January
January
January

January
January
January
January
January

January
January
January

January

January
January
January

23369266r
23536075t
23536075r

23364726T

23364726R
233799101
233799102
23379910R
23379910T
23363556R
23404860T
23569175T
235691751
235691752
23569175R
23383755T
233837551
233837552
23383755R

23369284t

23369284r
23569140
23569140

23369110T

23369110R

23367658T

23367658R

23621408T

23621408R
23365344T
233653441

23364732T

23364732R
23353916
23510067

RAMIREZ BAMACA,
HELMER

SHERRY HAMMOND
SHERRY HAMMOND
GARCIA CISNEROS,
PEDRO
GARCIA CISNEROS,
PEDRO
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
GARCIA, GISSETTE
JAYDEN PETTIFER
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA

RAMIREZ BAMACA,
HELMER

RAMIREZ BAMACA,
HELMER
JESUS WRIGHT

JESUS WRIGHT
PACHECO SAN IANA,
JENNIFER

PACHECO SAN IANA,
JENNIFER
NAVARRO GREGORI,
JOVANNI

NAVARRO GREGORI,
JOVANNI

JERONIMO PABLO,
ALFONSO

JERONIMO PABLO,
ALFONSO

GOODNIGHT, JOCELYN
GOODNIGHT, JOCELYN
GARCIA CISNEROS,
PEDRO
GARCIA CISNEROS,
PEDRO
ELIJAH CARDONA

GLENDOLYN QUASHIE

Page 17 of 21 PagelD 224

$23.00
$34.00
$34.00

$20.00

$20.00
$23.00
$23.00
$23.00
$23.00
$17.30
$23.00
$23.00
$23.00
$23.00
$23.00
$24.85
$24.85
$24.85
$24.85

$23.00

$23.00
$23.00
$23.00

$47.00

$47.00

$58.15

$58.15

$58.15

$58.15
$53.00
$53.00

$20.00

$20.00
$25.00
$331.00

+ + + + t+ + + + t+ + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 18 of 21 PagelD 225

RAMIREZ BAMACA,

January 23369284T HELMER $23.00
January 23363568R GARCIA, GISSETTE $17.30 cS
RAMIREZ BAMACA,
January 23369284R HELMER $23.00 +
January 23404865T JAYDEN PETTIFER $23.00 cS
January 23569191T PRITCHETT, SYRA $23.00 +
January 235691911 PRITCHETT, SYRA $23.00 cS
January 235691912 PRITCHETT, SYRA $23.00 +
January 23569191R PRITCHETT, SYRA $23.00 cS
January 23569014R MOBILIA, LUNA $18.50 +
January 23383773T SHEPPARD, JACEIA $24.85 +
January 233837731 SHEPPARD, JACEIA $24.85 +
January 233837732 SHEPPARD, JACEIA $24.85 cS
January 23383773R SHEPPARD, JACEIA $24.85 +
January 23369595T BROWN, ABIGAIL $20.00 cS
January 233695951 BROWN, ABIGAIL $20.00 +
January 233695952 BROWN, ABIGAIL $20.00 cS
January 23369595R BROWN, ABIGAIL $20.00 +
January 23406718R PAYNE, JACOB $23.00 cS
HUMISION JAMES,
January 23569126T YARIELLE $23.00 +
HUMIS1ON JAMES,
January 235691261 YARIELLE $23.00 cS
HUMISION JAMES,
January 235691262 YARIELLE $23.00 +
HUMIS ION JAMES,
January 23569126R YARIELLE $23.00 cS
January 23383797T SHEPPARD, JACEIA $24.85 +
January 233837971 SHEPPARD, JACEIA $24.85 cS
January 233837972 SHEPPARD, JACEIA $24.85 +
January 23383797R SHEPPARD, JACEIA $24.85 cS
January 23378843T WATERMAN, FAYTHE $23.00 +
January 233788431 WATERMAN, FAYTHE $23.00 cS
January 233788432 WATERMAN, FAYTHE $23.00 +
January 23378843R WATERMAN, FAYTHE $23.00 cS
January 23375180t Barton Kapriece $23.00 +
January 233751801 Barton Kapriece $23.00 cS
January 233751802 Barton Kapriece $23.00 +
January 23375180r Barton Kapriece $23.00 +
January 2298777 1t barton, KAPRIECE $23.00 +
January 229877711 barton, KAPRIECE $23.00 +
January 229877712 barton, KAPRIECE $23.00 +
January 2298777 1r barton, KAPRIECE $23.00 +
January 23569721T DUZINKEWYCZ, AVAIAH $23.00 +
January 23397778 ANA FERNANDEZ $64.50
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 19 of 21 PagelD 226

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

23560000

23637409
233827201
233827202
23382720T
233832751
233832752
23383275R
23383275T
236002662
23600266R
23569157T
235691571
239691572
23569157R
23636652T

23569078T

235690781

235690782

23569078R
23383709T
233837091
233837092
23383709R
235779841
235779842
23577984R
23577984T
23366732t
23366732r
23569105
23569105
23569105
23569105
23375097
23375097
23569113
23569113
23375101
23375101
23375101

CHRISTOPHER WALTON
PATRICK MOORE
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PEOPLES, JALIYAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
MAXWELL, XZAVIER
MAXWELL, XZAVIER
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA

MOBILIA, LUNA
HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE
HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
MOHR, TIFFANY
MOHR, TIFFANY
JESUS WRIGHT
JESUS WRIGHT
JESUS WRIGHT
JESUS WRIGHT
barton, KAPRIECE
barton, KAPRIECE
JESUS WRIGHT
JESUS WRIGHT
barton, KAPRIECE
barton, KAPRIECE
barton, KAPRIECE

$88.00
$67.00
$12.50
$12.50
$12.50
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$18.50

$23.00
$23.00
$23.00

$23.00
$24.85
$24.85
$24.85
$24.85
$27.50
$27.50
$27.50
$27.50
$20.00
$20.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00

+ + + + + + + + + + + + + + + +

+ + + + t+ + + + + t+ + + + t+ + + + +t + + +t
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 20 of 21 PagelD 227

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

January
January
January

January
January
January
January
January
January
January
January
January
January
January
January
January
January
January

23375101
23569728T
23629079
233787931
233787932
23378793R
23378793T
233798901
233798902
23379890R
23379890T
233832891
233832892
23383289R
23383289T
23569163T
235691631
235691632
23569163R
23636659T
236366591
236366592
23636659R

23569084T

23569084 1

235690842

23569084R
23383716T
233837161
233837162
23383716R
23369583t
233695831
233695832
23369583r
23404851t
235779901
235779902
23577990R
23577990T
235697401

barton, KAPRIECE
DUZINKEWYCZ, AVAIAH
JULIA CASTILLO
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, FAYTHE
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
WATERMAN, JOSHUA
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PARZ, MARAH
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
PRITCHETT, SYRA
MOBILIA, LUNA
MOBILIA, LUNA
MOBILIA, LUNA

MOBILIA, LUNA

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

HUMIS!ON JAMES,
YARIELLE

HUMIS!ION JAMES,
YARIELLE

SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
SHEPPARD, JACEIA
BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
BROWN, ABIGAIL
pattifer jaydyn
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
FRAZIER, CHRISTOPHE
DUZINKEWYCZ, AVAIAH

$23.00
$23.00
$25.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$23.00
$18.50
$18.50
$18.50
$18.50

$23.00

$23.00

$23.00

$23.00
$24.85
$24.85
$24.85
$24.85
$20.00
$20.00
$20.00
$20.00
$18.50
$27.50
$27.50
$27.50
$27.50
$23.00

+ + + + t+ + + + t+ ++ + + +++ + t+ t+ t+

+ + + + + + + + + +
Case 8:19-cv-02595-WFJ-SPF Document 19-1 Filed 06/25/20 Page 21 of 21 PagelID 228

23569740T

DUZINKEWYCZ, AVAIAH

$23.00

January ;
January 23569169T PRITCHETT, SYRA $23.00 io
January 235691691 PRITCHETT, SYRA $23.00 a,
January 235691692 PRITCHETT, SYRA $23.00 io
January 23569169R PRITCHETT, SYRA $23.00 a,
HUMIS!ION JAMES,
January 23569090T YARIELLE $23.00 a,
HUMIS!ION JAMES,
January 235690901 YARIELLE $23.00 +
HUMIS!ION JAMES,
January 235690902 YARIELLE $23.00 a,
HUMIS!ION JAMES,
January 23569090R YARIELLE $23.00 +
January 23383730T SHEPPARD, JACEIA $24.85 a
January 233837301 SHEPPARD, JACEIA $24.85 a,
January 23383730R SHEPPARD, JACEIA $24.85 a
January 233837302 SHEPPARD, JACEIA $24.85 a,
January 23467230t JAZAEL OROPEZA-RIOS $25.00 +
January 23467230r JAZAEL OROPEZA-RIOS $25.00 +
January 23620663 JUANITA PATTESON $118.00 4
January 23642372 MARIO BUROCHER $58.00 a,
January 23654730T JEREMY BEEVER JR $12.50 a
January 233788031 WATERMAN, FAYTHE $23.00 +
January 233788032 WATERMAN, FAYTHE $23.00 a
January 23378803R WATERMAN, FAYTHE $23.00 a,
January 23378803T WATERMAN, FAYTHE $23.00 a
January 233799041 WATERMAN, JOSHUA $23.00 a,
January 233799042 WATERMAN, JOSHUA $23.00 a
January 23379904R WATERMAN, JOSHUA $23.00 a,
January 23379904T WATERMAN, JOSHUA $23.00 a
January 236002852 MAXWELL, XZAVIER $23.00 a,
January 23600285R MAXWELL, XZAVIER $23.00 io
January 233833021 PARZ, MARAH $23.00 a,
January 233833022 PARZ, MARAH $23.00 io
January 23383302R PARZ, MARAH $23.00 a,
January 23383302T PARZ, MARAH $23.00 io
January 23654730R JEREMY BEEVER JR $12.50 a,
January 23686163R GOMEZ ALVARADO, ALAN $23.00 +
January 23686163T GOMEZ ALVARADO, ALAN $23.00 a,
January 235779981 FRAZIER, CHRISTOPHE $27.50 +
January 235779982 FRAZIER, CHRISTOPHE $27.50 a,
January 23577998R FRAZIER, CHRISTOPHE $27.50 +
January 23577998T FRAZIER, CHRISTOPHE $27.50 a,
February 23378413 DKARION REYNOLS $37.00
